DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 19, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the threshold" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is likely referring to the “threshold behaviour” in claim 11 but claim 12 does not depend on claim 11.
Claim 12 recites “the input transducer is arranged to apply the input signal to the lipid interface is sufficient to reach the threshold…” It is unclear whether the applicant means the input transducer is sufficient or the input signal is sufficient. For examining purposes, Examiner will interpret as “the input transducer is arranged to apply the input signal to the lipid interface and the input signal is sufficient to reach the threshold…”
Claim 19 recites the limitation "the electrode" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim. It is likely referring to the “threshold behaviour” in claim 11 but claim 12 does not depend on claim 11.
Claim 26 recites the limitation “an input signal” in line 3. However, claim 1 already recites “an input signal.” It is unclear whether these are the same or different input signals. Furthermore, claim 26 recites, “a plurality of input transducers each arranged to apply an input signal,” in line 3. It is unclear whether each input transducer applies the same input signal or if each input transducer applies a different input signal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 13, 14, 17-19, 21, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griesbauer et al. (2009).

Regarding claim 1, Griesbauer et al. teaches a signal processing device ( Fig. 2, Section “Experiments”) comprising: 
a first medium (water, Fig. 2; “Results and Discussion: Theory” Section, first paragraph); 
a second medium (air, Fig. 2; “Results and Discussion: Theory” Section, first paragraph); 
a lipid interface arranged between the first medium and the second medium, wherein the lipid interface comprises a plurality of lipid molecules (lipid monolayer, Fig. 2; “Results and Discussion: Theory” Section, first paragraph); 
an input transducer arranged to apply an input signal to the lipid interface, wherein the input signal is arranged to generate a mechanical pulse in the lipid interface (interdigital transducers, IDT, excite sound waves on lipid monolayer; Abstract, “Introduction” section, Fig. 2); and 
an output transducer arranged to receive an output signal by detecting a mechanical response in the lipid interface from the mechanical pulse generated in the lipid interface by the input transducer (Force on the Wilhelmy plate is used to find the change in lateral pressure; Figs. 2 and 3); 
wherein the lipid interface is arranged to propagate the mechanical pulse from the input transducer via the lipid interface to the output transducer (Fig. 2, “Experiments” section).

Regarding claim 2, Griesbauer et al. teaches the signal processing device as claimed in claim 1, wherein the first medium comprises a fluid and the second medium comprises a fluid (air/water interface, Fig. 2; “Results and Discussion: Theory” Section, first paragraph).

Regarding claim 3, Griesbauer et al. teaches the signal processing device as claimed in claim 1, wherein the first medium comprises a liquid medium and the second medium comprises a gaseous medium (air/water interface, Fig. 2; “Results and Discussion: Theory” Section, first paragraph).

Regarding claim 4, Griesbauer et al. teaches the signal processing device as claimed in claim 1, wherein the first medium and/or the second medium is viscoelastic (water medium, Fig. 2; “Results and Discussion: Theory” Section, first paragraph; water and water/lipid interfaces have viscoelastic properties).

Regarding claim 5, Griesbauer et al. teaches the signal processing device as claimed in claim 1, wherein the lipid interface comprises a monolayer of lipid molecules (lipid monolayer, Fig. 2; “Results and Discussion: Theory” Section, first paragraph).

Regarding claim 6, Griesbauer et al. teaches the signal processing device as claimed in claim 1, wherein the lipid interface is elastic (compressibility of lipid monolayer, “Abstract” and “Introduction” sections); and/or
wherein the lipid interface exhibits non-linear behavior (nonlinear pressure changes in Figs. 3 and 4); and/or
wherein the lipid interface comprises a non-linear compressible piezo-electric film (“Experiments” section, paragraph 2).

Regarding claim 13, Griesbauer et al. teaches the signal processing device as claimed in claim 1, wherein the lipid interface is arranged such that the mechanical pulse generated in the lipid interface by the input transducer propagates via the lipid interface as a sound wave (“Introduction” section).

Regarding claim 14, Griesbauer et al. teaches the signal processing device as claimed in claim 1, wherein the lipid molecules comprise lyotropic liquid crystals (DPPC is dissolved in chloroform, “Materials and Methods” section; phospholipids dissolved in a solvent form lyotropic liquid crystals); and/or 
wherein the lipid molecules comprise chains of carbon atoms (DPPC is used, “Materials and Methods” section; DPPC contains C_16 palmitic acid chains); and/or 
wherein the lipid molecules comprise phospholipid molecules. (DPPC is used, “Materials and Methods” section; DPPC is a phospholipid)

Regarding claim 17, Griesbauer et al. teaches the signal processing device as claimed in claim 1, wherein the input transducer is driven by an electrical input signal (interdigital transducers, IDT, must be driven by an electrical input signal; Abstract, “Introduction” section, Fig. 2).

Regarding claim 18, Griesbauer et al. teaches the signal processing device as claimed in claim 1, wherein the input transducer comprises an electrode arranged in electrically conducting contact with the lipid interface (interdigital transducers used are a planar array of gold electrodes in the plane of a negatively charged DPPG lipid monolayer; “Experiments” section, paragraph 2, Fig. 2).

Regarding claim 19, Griesbauer et al. teaches the signal processing device as claimed in claim 1, wherein the electrode comprises a semiconductor electrode (“Materials and methods” and “Experiments” sections, Fig. 2); and/or 
wherein the electrode comprises a hydrophobic coating arranged in contact with the lipid interface (Fig. 2 caption).

Regarding claim 21, Griesbauer et al. teaches the signal processing device as claimed in claim 1, wherein the input transducer is arranged to induce a current flow through the lipid interface to excite sound waves in the lipid interface (Fig. 2 caption).

Regarding claim 25, Griesbauer et al. teaches the signal processing device as claimed in claim 1, wherein the signal processing device comprises one or more channels arranged to direct the mechanical pulse generated by the input transducer to the output transducer (trough in “Materials and methods” section, Fig. 2).


Claims 1-6, 9, 11-14, 17, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shrivastava and Schneider (2014).

Regarding claim 1, Shrivastava and Schneider teaches a signal processing device (Fig. 1, page 2) comprising: 
a first medium (water part of air/water interface, Fig. 1; “Opto-mechanical experiments on a lipid interface” section); 
a second medium (air part of air/water interface, Fig. 1; “Opto-mechanical experiments on a lipid interface” section); 
a lipid interface arranged between the first medium and the second medium, wherein the lipid interface comprises a plurality of lipid molecules (lipid monolayer, Fig. 1; “Opto-mechanical experiments on a lipid interface” section); 
an input transducer arranged to apply an input signal to the lipid interface, wherein the input signal is arranged to generate a mechanical pulse in the lipid interface (Fig. 1, razor blade (b) actuated by a piezoelectric element); and 
an output transducer arranged to receive an output signal by detecting a mechanical response in the lipid interface from the mechanical pulse generated in the lipid interface by the input transducer (FRET measurements, “Introduction” section, end of page 1, beginning of page 2; and Wilhelmy plate, “Opto-mechanical experiments on a lipid interface” section, right column of page 2); 
wherein the lipid interface is arranged to propagate the mechanical pulse from the input transducer via the lipid interface to the output transducer (Fig. 1, “Introduction” section).

Regarding claim 2, Shrivastava and Schneider teaches the signal processing device as claimed in claim 1, wherein the first medium comprises a fluid and the second medium comprises a fluid (air/water interface, “2. Opto-mechanical experiments on a lipid interface” Section, first paragraph, Fig. 1).

Regarding claim 3, Shrivastava and Schneider teaches the signal processing device as claimed in claim 1, wherein the first medium comprises a liquid medium and the second medium comprises a gaseous medium (air/water interface, “2. Opto-mechanical experiments on a lipid interface” Section, first paragraph, Fig. 1).

Regarding claim 4, Shrivastava and Schneider teaches the signal processing device as claimed in claim 1, wherein the first medium and/or the second medium is viscoelastic (water medium, “2. Opto-mechanical experiments on a lipid interface” Section, first paragraph, Fig. 1; water and water/lipid interfaces have viscoelastic properties).

Regarding claim 5, Shrivastava and Schneider teaches the signal processing device as claimed in claim 1, wherein the lipid interface comprises a monolayer of lipid molecules (lipid monolayer, Fig. 1, “2. Opto-mechanical experiments on a lipid interface” Section, first paragraph, first paragraph).

Regarding claim 6, Shrivastava and Schneider teaches the signal processing device as claimed in claim 1, wherein the lipid interface is elastic (elastic properties, “Abstract” and “Introduction” sections); and/or
wherein the lipid interface exhibits non-linear behavior (“nonlinearity in the elasticity of the interface, “Introduction” section; Figs. 3 and 4); and/or
wherein the lipid interface comprises a non-linear compressible piezo-electric film.

Regarding claim 9, Shrivastava and Schneider teaches the signal processing device as claimed in claim 1, wherein the lipid molecules are arranged to undergo a phase transition when they are excited by the input transducer (propagating variations in state were detected by FRET measurements, “Introduction” section, end of page 1, beginning of page 2); and 
wherein the lipid molecules transition from an expanded state to a condensed state when they are excited by the input transducer (“theoretical Considerations” section).

Regarding claim 11, Shrivastava and Schneider teaches the signal processing device as claimed in claim 1, wherein the lipid interface is arranged to exhibit a threshold behaviour when the input pulse is applied to the lipid interface by the input transducer (“Threshold amplitude and ‘all-or-none’ nature” section).

Regarding claim 12, Shrivastava and Schneider teaches the signal processing device as claimed in claim 1, wherein the input transducer is arranged to apply the input signal to the lipid interface is sufficient to reach the threshold of the lipid interface (“Threshold amplitude and ‘all-or-none’ nature” section).

Regarding claim 13, Shrivastava and Schneider teaches the signal processing device as claimed in claim 1, wherein the lipid interface is arranged such that the mechanical pulse generated in the lipid interface by the input transducer propagates via the lipid interface as a sound wave (“Introduction” section).

Regarding claim 14, Shrivastava and Schneider teaches the signal processing device as claimed in claim 1, wherein the lipid molecules comprise lyotropic liquid crystals (DPPC is dissolved in chloroform, “2. Opto-mechanical experiments on a lipid interface” section; phospholipids dissolved in a solvent form lyotropic liquid crystals); and/or 
wherein the lipid molecules comprise chains of carbon atoms (DPPC is used, “2. Opto-mechanical experiments on a lipid interface” section; DPPC contains C_16 palmitic acid chains); and/or 
wherein the lipid molecules comprise phospholipid molecules. (DPPC is used, “2. Opto-mechanical experiments on a lipid interface” section; DPPC is a phospholipid)

Regarding claim 17, Shrivastava and Schneider teaches the signal processing device as claimed in claim 1, wherein the input transducer is driven by an electrical input signal (piezoelectric element excites razor blade, “2. Opto-mechanical experiments on a lipid interface” section)

Regarding claim 25, Shrivastava and Schneider teaches the signal processing device as claimed in claim 1, wherein the signal processing device comprises one or more channels arranged to direct the mechanical pulse generated by the input transducer to the output transducer (Langmuir trough in “2. Opto-mechanical experiments on a lipid interface”  section, Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Griesbauer et al. (2009) in view of O’Brien US 3970804.

Regarding claim 22, Griesbauer et al. teaches the signal processing device as claimed in claim 1, 
Griesbauer et al. does not teach wherein the signal processing device comprises an amplifying transducer arranged between the input transducer and the output transducer, 
wherein the amplifying transducer is arranged to detect a mechanical response in the lipid interface from the mechanical pulse generated in the lipid interface by the input transducer and to amplify the detected mechanical response to propagate an amplified mechanical pulse via the lipid interface to the output transducer.
O’Brien teaches an amplifying transducer which receives mechanical pulses and sends an amplified signal to an output transducer (Figs. 14-17, Col 7, lns 43-68)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Griesbauer et al. to include an amplifying transducer similar to O’Brien along a path in between the input and output transducers. This would allow for a longer propagation distance.

Regarding claim 23, Griesbauer et al. as modified above teaches the signal processing device as claimed in claim 22, 
Griesbauer et al. does not teach wherein a bias voltage is applied to the amplifying transducer so as to amplify the mechanical pulse in the lipid interface.
O’Brien teaches a bias voltage (270 in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Griesbauer et al. to apply a bias voltage to the amplifying transducer similar to O’Brien. This would help strengthen the outgoing wave and allow for a longer propagation distance.

Regarding claim 24, Griesbauer et al. as modified above teaches the signal processing device as claimed in claim 23, 
Griesbauer et al. does not teach wherein the bias voltage applied to the amplifying transducer is arranged to generate an output current in the amplifying transducer when the mechanical pulse propagating along the lipid interface is incident upon the amplifying transducer.
O’Brien teaches an amplifying transducer which receives mechanical pulses and utilizes a bias voltage to send an amplified signal to an output transducer (Figs.17, Col 7, lns 43-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Griesbauer et al. to apply a bias voltage to the amplifying transducer similar to O’Brien. This would help strengthen the outgoing wave and allow for a longer propagation distance.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Griesbauer et al. (2009) in view of Zhu et al. (2001).

Regarding claim 26, Griesbauer et al. teaches the signal processing device as claimed in claim 1, 
wherein the input signal is arranged to generate a mechanical pulse in the lipid interface (interdigital transducers, IDT, excite sound waves on lipid monolayer; Abstract, “Introduction” section, Fig. 2);
Griesbauer et al. does not teach wherein the signal processing device comprises a plurality of input transducers each arranged to apply an input signal to the lipid interface, and wherein the output transducer is arranged to receive the resultant interaction of the plurality of mechanical pulses generated by the plurality of input transducers respectively as the output signal.
Zhu et al. teaches multiple transducer input configurations for surface acoustic waves with the resultant wave measured at the output transducer ( “B. Multi-IDT Input Configurations” section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Griesbauer et al. to use multiple input transducers similar to Zhu et al.. This would help tune the resultant wave’s center frequency and allow for multiple pathways of propagation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tyler US 2014/0211593 A1: “mechanical waves can be adiabatically propagated through lipid monolayers and bilayers” ([0011])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645